Exhibit 10.10.2.2
 
LIMITED WAIVER AGREEMENT
 
THIS LIMITED WAIVER AGREEMENT (this “Waiver”), dated as of April 13, 2009, is
made among (i) BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation
(“Holdings”), as borrower, (ii) BMC WEST CORPORATION, a Delaware corporation
(the “Company”), and certain other affiliates of Holdings, as guarantors,
(iii) the Lenders party to the Credit Agreement referenced below, and (iv) WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the L/C Issuer, the
Swingline Lender and the administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
 
A. WHEREAS, Holdings, the Company and the other Guarantors, the Lenders and the
Administrative Agent are parties to a Second Amended and Restated Credit
Agreement, dated as of November 10, 2006, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of
February 29, 2008, and that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of September 30, 2008 (as so amended and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
 
B. WHEREAS, by written notice dated April 6, 2009 (the “Notice Letter”),
Holdings notified the Administrative Agent of certain potential or actual
Defaults under the Credit Agreement as more specifically described in such
Notice Letter, a copy of which is attached hereto as Exhibit A (such Defaults
specified in the Notice Letter, the “Specified Defaults”).
 
C. WHEREAS, as a result of such Specified Defaults, (i) Holdings may be unable
to request additional Credit Extensions under the Credit Agreement, inasmuch as
Holdings may be unable to satisfy the conditions precedent to such Credit
Extensions under Section 5.03 of the Credit Agreement, and (ii) Holdings may be
unable to dispose of assets as may otherwise be permitted under Section 8.02(h)
of the Credit Agreement, inasmuch as clause (i) of such Section 8.02(h) requires
that at the time of any such disposition no Event of Default shall exist.
 
D. WHEREAS, pursuant to the terms and conditions of that certain Limited Waiver
Agreement dated as of March 11, 2009 (the “Limited Waiver Agreement”), the
Majority Lenders agreed to a limited waiver until April 15, 2009, of (i) the
conditions precedent to additional Credit Extensions set forth in
Sections 5.03(b), 5.03(c) and 5.03(d), so that, subject to availability under
the Borrowing Base, Holdings may continue to have access to Revolving Loans of
up to a maximum aggregate principal amount of $20,000,000, notwithstanding the
existence of the Specified Defaults, and (ii) the requirement under clause (i)
of Section 8.02(h) that no Event of Default shall exist at the time of any
disposition otherwise permitted under such Section 8.02(h) so that Holdings may
continue to pursue asset sales, notwithstanding the existence of the Specified
Defaults, the proceeds of which shall be applied to prepay the Term B Loans in
accordance with Section 2.08(a)(iii) of the Credit Agreement.
 
E. WHEREAS, in order to allow further discussions with the Administrative Agent
and the Lenders with respect to the Specified Defaults, Holdings has asked that
the Waiver Termination Date be extended to June 1, 2009.
 
 
 

--------------------------------------------------------------------------------

 
F. WHEREAS, the Majority Lenders have agreed to such request, subject to the
terms and conditions hereof.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1 Definitions; Interpretation.
 
(a) Terms Defined in Credit Agreement.  All capitalized terms used in this
Waiver (including in the preamble and recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
 
(b) Interpretation.  The rules of interpretation set forth in Section 1.02 of
the Credit Agreement shall be applicable to this Waiver and are incorporated
herein by this reference.
 
SECTION 2 Limited Waiver.
 
(a) Waiver.  Subject to the terms and conditions of this Waiver, the Majority
Lenders hereby temporarily waive (i) the requirements of Section 7.01(a) of the
Credit Agreement with respect to the audited consolidated financial statements
of Holdings and its Subsidiaries as at December 31, 2008, insofar as such
Section requires that such financial statements be accompanied by an audit
report and opinion that is not subject to any “going concern” or like
qualification or exception, (ii) the requirements of Section 7.01(d) and 7.02(b)
to deliver by the dates specified in such Sections certain updated business
plans, financial forecasts and projections of Holdings, (iii) the requirements
of Section 8.02(h)(i) of the Credit Agreement, (iv) the requirements of Section
8.19(b) of the Credit Agreement for the month ended February 28, 2009, the month
ended March 31, 2009, the month ending April 30, 2009, and the month ending May
31, 2009, (v) the requirements of Sections 5.03(b), 5.03(c) and 5.03(d) of the
Credit Agreement with respect to additional Revolving Loans requested by
Holdings on or after the Effective Date (as defined in Section 3 below), (vi)
the certifications required under paragraphs (a), (b) and (c) of any Notice of
Borrowing with respect to additional Revolving Loans requested by Holdings on or
after the Effective Date (as defined in Section 3 below), in the case of each of
the preceding clauses (i), (ii), (iii), (iv), (v) and (vi), insofar as such
requirements or certifications cannot be satisfied due solely to the occurrence
of the Specified Defaults, and (vii) the right to exercise default remedies
pursuant to the Loan Documents or applicable law arising solely as a result of
the existence of the Specified Defaults; provided, that (1) such temporary
waiver shall terminate on the earlier to occur of (A) the occurrence of an Event
of Default (other than the Specified Defaults) and (B) 5:00 p.m. (Pacific time)
on June 1, 2009 (the earliest to occur of (A) and (B), the “Waiver Termination
Date”), (2) the Effective Amount of all Revolving Loans shall not exceed
$20,000,000 in the aggregate at any time outstanding, subject to availability
under the Borrowing Base, and (3) Holdings shall not, and shall not permit any
of its Subsidiaries to, make any Capital Expenditures in excess of, on a
consolidated basis, $500,000 from and after the Effective Date through the
Waiver Termination Date.
 
(b)           Milestones.  This Waiver is further conditioned upon the
completion of the following events by such time as the Administrative Agent and
Holdings shall have separately agreed (collectively, the “Milestones”):
 
 
2

--------------------------------------------------------------------------------

 
(i)           Tax Return.  The Loan Parties shall have made all necessary or
advisable tax filings required by Section 7.22 of the Credit Agreement in order
to pursue all available Tax Refund Proceeds.
 
(ii)           Revised Business Plan.  The Loan Parties shall have delivered to
the Administrative Agent a revised business plan.
 
The failure to achieve any one of these Milestones by the specified time shall,
at the discretion of the Administrative Agent and the Majority Lenders, upon
written notice to Holdings, (A) constitute an immediate Event of Default under
the Loan Documents, and (B) cause the immediate termination of the waiver
provided in Section 2(a).
 
(c) References Within Credit Agreement.  Each reference in the Credit Agreement
to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the Credit Agreement as
supplemented by this Waiver.
 
SECTION 3 Conditions of Effectiveness.  The effectiveness of Section 2 of this
Waiver shall be subject to the satisfaction of each of the following conditions
precedent (the date on which such conditions are satisfied, the “Effective
Date”):
 
(a) Execution.  The Administrative Agent shall have received (i) from Holdings,
the Company and each other Guarantor a duly executed original of this Waiver
(or, if elected by the Administrative Agent, a facsimile or PDF copy of such
executed Waiver), and (ii) from the Majority Lenders duly executed original
written consents to this Waiver (or, if elected by the Administrative Agent,
facsimile or PDF copies of such executed consents) authorizing the
Administrative Agent to execute and deliver this Waiver on the Majority Lenders’
behalf.
 
(b) Fees and Expenses.  Holdings shall have paid (i) the Waiver Fee referenced
below, and (ii) all invoiced costs and expenses then due in accordance with
Section 8(d) of this Waiver.
 
(c) Additional Closing Documents and Actions.  The Administrative Agent shall
have received the following, in form and substance satisfactory to it: a
certificate of a Responsible Officer of Holdings and the Company, stating that
(i) the representations and warranties contained in Section 4 of this Waiver are
true and correct on and as of the Effective Date, and (ii) on and as of the
Effective Date, no Default shall have occurred and be continuing other than the
Specified Defaults.
 
(d) Representations and Warranties; No Default.  On the Effective Date (i) the
representations and warranties contained in Section 4 of this Waiver shall be
true and correct on and as of the Effective Date as though made on and as of
such date; and (ii) no Default shall have occurred and be continuing other than
the Specified Defaults.
 
(e) Additional Documents.  The Administrative Agent shall have received, in form
and substance satisfactory to it, such additional approvals, opinions, documents
and other information as the Administrative Agent or the Majority Lenders
(through the Administrative Agent) may reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 4 Representations and Warranties.  To induce the Lenders to enter into
this Waiver, Holdings, the Company and each other Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders that all
representations and warranties made by each such Person in Article VI of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of the date hereof, except for any inaccuracy of the representations and
warranties in Section 6.06 or Section 6.11(b) resulting from the existence of
the Specified Defaults.  For the purposes of this Section 4, (i) each reference
in Article VI of the Credit Agreement to “this Agreement,” and the words
“hereof,” “herein,” “hereunder,” or words of like import in such Article, shall
mean and be a reference to the Credit Agreement as supplemented by this Waiver,
and each reference in such Article to “the Loan Documents” shall mean and be a
reference to the Loan Documents as supplemented as contemplated hereby,
(ii) Section 6.11 of the Credit Agreement shall be deemed instead to refer to
the last day of the most recent fiscal quarter and fiscal year for which
financial statements have then been delivered, and (iii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true and correct as of such earlier date).
 
SECTION 5 Waiver Fee.  Holdings shall pay to Administrative Agent, for the
account of each Lender that approves this Waiver, a waiver fee in the amount of
(x) 10 basis points multiplied by (y) (1) the Revolving Commitment plus (2) the
outstanding principal amount of Term B Loans of each such Lender that approves
this Waiver (the “Waiver Fee”).  Such Waiver Fee shall be fully earned on the
Effective Date and shall be paid only to those Lenders that approve this Waiver
by returning to the Administrative Agent a written consent to this Waiver by no
later than 5:00 p.m. New York time on April 13, 2009.
 
SECTION 6 Reaffirmation of Liens and Guarantees.
 
(a) Each Loan Party hereby reaffirms that the Liens granted to the
Administrative Agent, for itself and on behalf of and for the ratable benefit of
the other Secured Parties, under the Security Agreement and the other Collateral
Documents remain in full force and effect and constitute, and shall constitute
on and after the Effective Date, valid and perfected Liens on the Collateral
(subject only to Permitted Liens) to secure the Secured Obligations.  As used
herein, “Secured Parties” and “Secured Obligations” shall have the meanings
given to such terms in the Security Agreement.
 
(b) Each of the undersigned Guarantors, in its capacity as a Guarantor, does
hereby consent to this Waiver and to the documents and agreements referred to
herein, and nothing herein shall in any way limit any of the terms or provisions
of the Guaranty of such Guarantor or the Collateral Documents executed by such
Guarantor or any other Loan Document executed by such Guarantor (as the same may
be amended from time to time), all of which are hereby ratified and affirmed in
all respects.
 
SECTION 7 Release.
 
(a) Holdings and each other Loan Party hereby absolutely and unconditionally
waives, releases, remises and forever discharges the Administrative Agent and
the Lenders, and any and all of their respective participants, members, related
funds, parent corporations, subsidiary corporations, affiliated corporations,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing (each a “Released Party”), from any and all claims, suits,
investigations, proceedings, demands, obligations, liabilities, damages, losses,
costs, expenses, or causes of action of any kind, nature or description, whether
based in law, equity, contract, tort, implied or express warranty, strict
liability, criminal or civil statute, common law, or under any state or federal
law or otherwise, of any kind or character, known or unknown, past or present,
liquidated or unliquidated, suspected or unsuspected, matured or unmatured,
known or unknown, in each case, which Holdings or such other Loan Party has had,
now has, or has made claim to have against any such Released Party for or by
reason of any act, omission, matter, cause or thing whatsoever which relates,
directly or indirectly to the Credit Agreement or any other Loan Document,
provided, however, that the foregoing shall not effect or otherwise constitute a
release of any duties or obligations set forth in this Waiver, the Credit
Agreement or the other Loan Documents.  It is the intention of Holdings and each
other Loan Party in providing this release that the same shall be effective as a
bar to each and every claim, demand and cause of action specified, and in
furtherance of this intention it waives and relinquishes all rights and benefits
under Section 1542 of the Civil Code of the State of California (or any
comparable provision of any other applicable law), which provides:
 
 
4

--------------------------------------------------------------------------------

 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Holdings and each other Loan Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Holdings and each other Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
 
(b) Holdings and each other Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by such Person pursuant to the above release.  Holdings and each
other Loan Party further agrees that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of Administrative Agent’s Lien on any item of Collateral under the Credit
Agreement or the other Loan Documents.  If Holdings or any other Loan Party or
any of its successors, assigns or other legal representations violates the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 8 Miscellaneous.
 
(a) Notice.  Subject to Section 11.07 of the Credit Agreement, the
Administrative Agent shall notify Holdings, the Company and the Lenders of the
occurrence of the Effective Date and promptly thereafter distribute to Holdings,
the Company and the Lenders copies of all documents delivered under Section 3 of
this Waiver.
 
(b) Credit Agreement Otherwise Not Affected.  Except as expressly waived
pursuant hereto, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.  The Lenders’ and the Administrative Agent’s execution and
delivery of, or acceptance of, this Waiver and any other documents and
instruments in connection herewith (collectively, the “Waiver Documents”) shall
not be deemed to create a course of dealing or otherwise create any express or
implied duty by any of them to provide any other or further amendments, consents
or waivers in the future.
 
(c) No Reliance.  Each of Holdings, the Company and each other Guarantor hereby
acknowledges and confirms to the Administrative Agent and the Lenders that it is
executing this Waiver and the other Waiver Documents on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
 
(d) Costs and Expenses.  Holdings agrees to pay to the Administrative Agent on
demand the reasonable out-of-pocket costs and expenses of the Administrative
Agent, and the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of this Waiver and any other documents to be delivered in
connection herewith.
 
(e) Binding Effect.  This Waiver shall be binding upon, inure to the benefit of
and be enforceable by Holdings, the Company and each other Guarantor, the
Administrative Agent and each Lender and their respective successors and
assigns.
 
(f) Governing Law.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
(g) Complete Agreement; Amendments.  This Waiver, together with the other Waiver
Documents and the other Loan Documents, contains the entire and exclusive
agreement of the parties hereto and thereto with reference to the matters
discussed herein and therein.  This Waiver supersedes all prior commitments,
drafts, communications, discussion and understandings, oral or written, with
respect thereto.  This Waiver may not be modified, amended or otherwise altered
except in accordance with the terms of Section 11.01 of the Credit Agreement.
 
(h) Severability. Whenever possible, each provision of this Waiver shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Waiver shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Waiver, or the validity or effectiveness of such provision in any other
jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
(i) Counterparts.  This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
 
(j) Loan Documents.  This Waiver and the other Waiver Documents shall constitute
Loan Documents.
 
(k) Reservation of Rights.  The Administrative Agent and the Lenders continue to
evaluate their response to the Specified Defaults, and, except as specifically
set forth in Section 2 above, nothing contained in this Waiver is intended to or
shall be construed as a waiver or forbearance of any of the rights, remedies,
and powers of the Administrative Agent or any Lender or against the Borrower,
any Guarantor or the Collateral, or a waiver of any Defaults or Events of
Default, whether specified herein or otherwise, as an agreement to continue to
make Credit Extensions to the Borrower under the Credit Agreement except as
specifically set forth in Section 2 above, or a consent to any departure by the
Borrower or any Guarantor from the express provisions of the Credit Agreement
and the other Loan Documents.  The Administrative Agent and each Lender hereby
expressly reserves all of its remedies, powers, rights and privileges under the
Credit Agreement and the other Loan Documents, at law (including under the
Uniform Commercial Code), in equity or otherwise.  Please be advised that
neither the Administrative Agent nor the Lenders has any obligation to forbear
from enforcing its rights and remedies with respect to any Default or Event of
Default, other than in respect of the Specified Defaults (but then only until
the Waiver Termination Date).  Any forbearance must be in writing and agreed to
by the Administrative Agent and the requisite Lenders.
 
[Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver, as of the
date first above written.

 

   
THE BORROWER
 
BUILDING MATERIALS HOLDING CORPORATION
 
By                                                                
Name:
Title:
 
THE GUARANTORS
 
BMC WEST CORPORATION
 
By                                                                
Name:
Title:
 
SELECTBUILD CONSTRUCTION, INC.
 
By                                                                
Name:
Title:
 
SELECTBUILD NORTHERN CALIFORNIA, INC.
 
By                                                                
Name:
Title:
 
SELECTBUILD DISTRIBUTION, INC.
 
By                                                                
Name:
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

   
C CONSTRUCTION, INC.
 
By                                                                
Name:
Title:
 
TWF CONSTRUCTION, INC.
 
By                                                                
Name:
Title:
 
H.N.R. FRAMING SYSTEMS INC.
 
By                                                                
Name:
Title:
 
SELECTBUILD, L.P.
 
By                                                                
Name:
Title:
 
SELECTBUILD SOUTHERN CALIFORNIA, INC.
 
By                                                                
Name:
Title:
 
SELECTBUILD NEVADA, INC.
 
By                                                                
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
SELECTBUILD ARIZONA, LLC
 
By                                                                
Name:
Title:
 
SELECTBUILD MID-ATLANTIC, LLC
 
By                                                                
Name:
Title:
 
SELECTBUILD FLORIDA, LLC
 
By                                                                
Name:
Title:
 
SELECTBUILD TRIM, LLC
 
By                                                                
Name:
Title:


 
KBI STUCCO, INC.
 
By                                                                
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 

   
KBI WINDOWS, INC.
 
By                                                                
Name:
Title:
 
A-1 BUILDING COMPONENTS, LLC.
 
By                                                                
Name:
Title:
 
SELECTBUILD MECHANICAL, LLC.
 
By                                                                
Name:
Title:
 
SELECTBUILD ILLINOIS, LLC.
 
By                                                                
Name:
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 

 

   
THE ADMINISTRATIVE AGENT
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By                                                                
Name:
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Notice Letter
 
[Please see attached]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 